IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-30,830-11


EX PARTE WILLIAM EARL DURHAM, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 682249 IN THE 230TH DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to burglary of a
habitation with intent to commit sexual assault, and was sentenced to ten years' imprisonment. 
	In his application, Applicant alleged, inter alia, that his conviction in this case should not
require him to comply with the sex offender registration requirements of Article 62 of the Texas
Code of Criminal Procedure.  On, September 15, 2012, the trial court made findings of fact and
conclusions of law, recommending that relief be denied.
	This Court has reviewed the record with respect to the allegations made by Applicant.  We
adopt the trial court's findings and conclusions of law, except for findings and conclusions #2 and
#3.  Based upon the trial court's findings and conclusions and our own review, we deny relief.


Filed: January 30, 2013
Do not publish